Citation Nr: 1518251	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  08-07 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent prior to May 10, 2014, and a rating higher than 70 percent since May 10, 2014, for service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU), prior to May 10, 2014. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to March 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision.

This case was remanded by the Board in May 2012 for further development and is now ready for disposition.

Additionally, a June 2014 rating decision granted TDIU effective May 10, 2014, the date of the most recent VA examination.  However, the Veteran's claim for the highest available rating for PTSD, together with his formal claim for TDIU and his testimony that he lost his employment and income as a result of service-connected PTSD, requires that the Board infer a claim for total disability from the date of onset of unemployability, prior to May 10, 2014.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the claim on appeal is more accurately stated as listed on the title page of this decision.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the entire period on appeal, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas due to such symptoms as: suicidal ideation, anxiety, irritability, flashbacks, nightmares, near-continuous depression, difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.

2.  Prior to May 10, 2014, the Veteran's service-connected PTSD precluded him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Prior to May 10, 2014, a rating of 70 percent, but no higher, is warranted for PTSD.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2014).

2.  Since May 10, 2014, the criteria for a disability rating higher than 70 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, DC 9411 (2014).

3.  Prior to May 10, 2014, the criteria for a total disability rating based on individual unemployability had been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Evaluations for psychiatric disabilities are assigned pursuant to 38 C.F.R. § 4.130.  Under the general rating formula for mental disorders, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score in the range of 31 to 40 represents "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  Id.

A GAF score in the range of 41 to 50 represents "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score in the range of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) provided additional guidance in rating psychiatric disability.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Specifically, the Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms. Id. at 2.  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration. Id. at 4.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 2.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Historically, in May 2005, the RO granted service connection for PTSD, evaluated as 30 percent disabling effective from October 14, 2004 (date of receipt of the service connection claim).  In March 2006, the RO increased the initial evaluation for the Veteran's PTSD from 30 to 50 percent.  In June 2014, the RO increased the rating from 50 percent to 70 percent, effective May 10, 2014.  However, since this increase did not constitute a full grant of the benefit sought, including consideration of a rating higher than 50 percent prior to May 10, 2014, the higher initial evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

Turning to the merits of the claim, treatment records from the Veteran's psychotherapist include a November 2004 initial intake/assessment report which shows that the Veteran presented for treatment with complains of "nerves," anger, depression, estrangement from his family, intrusive thoughts of Vietnam and poor sleep.  On mental status examination, he was cooperative, but somewhat guarded during the interview.  He angered easily and eye contact was fleeting.  He presented casually groomed and neatly dressed.  Affect was labile, going from depressed to angry.  Speech was clear without noticeable defect.  Thoughts were clear and appropriately connected.  He was oriented in all four spheres.  Long-term memory was intact, short-term memory was poor.  Concentration was impaired and insight was poor.  PTSD, chronic, severe was diagnosed and a GAF score of 41 was assigned.  In the previous year, the highest GAF score was 44.  The psychotherapist opined that the Veteran would be unable to work due to constant conflict with co-workers and the public in several different job settings.

On July 2005 psychosocial valuation, the Veteran had continued complaints of depression and anger which resulted in involvement in several altercations which could have led to physical harm or legal problems.  Insight and judgment were very poor.  He alienated people and had no close friends.  Thinking was not always clear and he exhibited tangential thought processes and, at times, a flight of ideas.  Abstract thinking was impaired and motivation was poor.  With the exception of his wife, the only thing that seemed to motivate him was the pursuit of being and doing things alone.  Social relationships were constantly limited by his PTSD and associated symptoms.  His distrust of others bordered on paranoia.

With respect to employment, before he quit his job in yard care, he lost accounts due to anger, belligerence, and an inability to accurately read social cues.  He was only able to perform his job, because he was self-employed.  The psychotherapist opined that if the Veteran was "inclined to work at this point in his life, [he could not] imagine him successfully working for anyone."  A GAF score of 41 was assigned.  He opined that he would be unable to work if he attempted to due to consistent conflict with potential co-workers, potential customers, and the public.

In a September 2005 letter, the psychotherapist explained that the previously assigned GAF score of 41 was "obviously too low" and on review of the available information, a GAF score of 51 is probably more accurate and coincided with moderate difficulty in social, occupational, and personal functioning.  However, the Veteran's problems were serious.  He explained that statements made in the July 2005 letter were made to underscore the severity of his problems and opined that the Veteran clearly met the criteria for a 50 percent disability ratting at that time.

On December 2006 psychosocial evaluation, the psychotherapist opined that the Veteran's PTSD symptoms had worsened with serious impairment in all areas of his life-personal, emotional, and social.  His ability to deal with conflict was very poor.  As a result, he was much less social and had become increasingly withdrawn.  He had lost interest in pleasurable activities.  Depression was worse and he experienced passive thoughts of suicide.  However, he denied any plans or intent.  He experienced disability in adapting to any stressful situation.  With the exception of his wife and family members, he had a definite inability to make and maintain relationships.  The ability to maintain focus of attention was poor.  Long-term memory was excellent, while short-term memory was very poor.  Impulse control and judgment were impaired and often involved unprovoked anger.  Due to his PTSD symptoms, he was unemployable.  A GAF score of 48, noting a score of 51 in the past year.

On January 2007 VA PTSD examination, the Veteran presented with complaints of worsening anger.  He stated that he generally stayed away from people, including his neighbors.  He and his wife had been married for 50 years and had never separated.  However, he had a strained relationship with his three children.
With regard to his social life, he stated that he and his wife had a few friends, but did not belong to any groups.  He said that most people he would call friends were alcoholics so they avoid them.  Activities of daily living included gardening and some word working.  

On mental status examination, he was casually dressed in clean clothing.  He was cooperative and open.  He was oriented times.  While remote memory was adequate, recent memory was poor.  Speech was clear and understandable.  Attention span was good.  Mood was fairly good although it could change with contact with others.  Affect was slightly tense.  Thought processes did not reveal any bizarre or odd thoughts.  Associations were appropriate.  He denied having any hallucinations or delusions.  Insight and judgement were good.  He had some suicidal ideation, but no plans.  Impulse control was generally good and he was not a homicidal risk.  The examiner assigned a GAF score of 55.

On May 2007 psychosocial evaluation, the psychotherapist opined that the January 2007 VA examination clearly showed that the Veteran's PTSD had worsened.  His angered had worse with increased social isolation and suicidal ideation.  He pointed out a drop in the GAF score from 61 in 2005 to 55 in 2007.  A comparison of the 2005 psychosocial evaluation and 2007 VA examination demonstrated a worsening of his PTSD symptoms.

A February 2008 psychosocial evaluation reflects the Veteran's complaint that his PTSD had worsened, including passive thoughts of suicide and increased depression.  The psychotherapist opined that he experienced occupational, social, and emotional impairment in all areas of his life, including, but not limited to, family relations, judgment, and mood.

He experienced continuous depression and anxiety/agitation in public places which lead to inappropriate reactions.  Judgment and impulse control were very poor and his emotional state, especially anger and anxiety, caused him to misread social cues in the environment and react inappropriately.  He had not established or maintained any new relationships.  A GAF score of 48 was assigned, with a score of 46 in the past year. 

On May 2008 VA examination, the Veteran's PTSD symptoms were described as chronic.  He did not socialize except for the people in his PTSD group and a few friends.  He had a strained relationship with his son and did not get along with others.  He stated that he even had problems with some of his group members.  He also stated that he had been retired since April 1973 and took early Social Security because he could not work any longer due to physical problems. 

He described his 51 year marriage to his wife as "very good."  He had minimal contact with his two of his three children, but reported a good relationship with his grandchildren. 

Socially, he occasionally visited with friends and enjoyed gardening, woodworking, hiking, and fishing with his friend and his wife.  He denied a history of violence or assaultiveness or suicide attempts.  The examiner stated that he functioned well as a father, had some meaningful relationships, and had leisure pursuits he enjoyed.  

On mental status examination, he was casually dressed and neatly groomed.  Affect was somewhat blunted.  There was no impairment of thought process or ability to communicate.  He did not have any delusions, hallucinations, or other psychosis.  He made good eye contact and was appropriate throughout the interview.  He denied suicidal or homicidal thoughts, ideations, plans or intent.  He was able to maintain personal hygiene and was successful in other basis activities of daily living.  He was oriented to person, place, and time.  He complained of short-term memory deficits over the past year.  However, he denied obsessive or ritualistic behaviors that interfered with routine activities.  Speech was normal.  He denied a history of attacks and depressed mood or anxiety.  He did not have impulse control problems and there was no effect on motivation or mood.  Sleep was impaired.  No other disorders were noted.  The examiner assigned a GAF score of 55 and stated that the Veteran had problems related to the social environment.

The examiner opined that the Veteran's PTSD symptoms restricted his ability to function socially, but he had friends and a loving relationship with his wife.  However, his anger and inability to trust caused problems with his relationships with two of his children and caused difficulty dealing with others.  
The examiner opined that the Veteran's PTSD symptoms caused an occasional decrease in work efficiency or there were intermittent periods of inability to perform occupational tasks due to signs and symptoms, but generally functioning in routine behaviors, self-care, normal conversation.  The Veteran had been self-employed until his retirement.  However, he had few friends and did not socialize much.  He did not require continuous use of medication for treatment of his PTSD.

A January 2009 psychosocial evaluation indicates that the Veteran's PTSD had continued to worsen.  He was depressed and had been placed on antidepressant medication.  Anger had worsened.  The report indicates that his PTSD symptomatology was productive of passive thoughts of suicide, estrangement from several family members, and episodic physical assaults upon other individuals.

He continued to experience significant impairment in all areas of his life due to PTSD and associated symptoms.  He was in some good relationships in his family, but was estranged from several others-his brother and his neighbor did not speak to him.

The psychotherapist noted several discrepancies between his most recent VA examination and his current evaluation.  He explained that on VA examination he denied thoughts of suicide, but actually had passive thoughts of suicide.  Judgment was often impaired, especially in social situations, by his underlying anger and tendency to expect conflict and confrontation.

During the VA examination, he denied any assaultive behavior.  However, there was a prior incident during which he forcefully pulled a young man from a truck when he thought the young man was responsible for an event in the neighborhood.  He denied any history of depression, but was on anti-depressant medication.  He also denied having impulsive control problems.  However, in the past he had experienced a lack of control.  

The psychotherapist stated that he had a very high sense of personal integrity which might explain why he "tried to look good" on VA examination, a finding which only supports this claim. 

Overall, his condition had worsened continued to worsen and the Veteran experienced occupational and social deficiencies in most areas of his life.  The examiner opined that he had problems relating to his primary support group and was estranged from some family members.  His PTSD symptoms would cause significant problems in employment.  The social worker assigned a GAF score of 49 with the same score over the past year.

VA treatment records dated from November 2008 to June 2009 show that he presented for mental status examinations casually attired, clean, and neatly dressed. He had slightly angry edge and spontaneous speech.  Mood was serious/concerned.  Affect was expressive with no evidence of a thought disorder.  Concentration and memory were poor.  He denied suicidal ideation.  While his marriage was described as "good," he had few friends and little motivation for outside activities.  He avoided people, had poor memory, concentration and attention.  Most days, his mood was depressed.  There was no evidence of a thought disorder and he denied suicidal ideation.  In June 2009, a GAF score of 57 was assigned.

Pursuant to the Board's May 2012 remand, the Veteran underwent a VA PTSD examination in May 2014.  The examiner opined that his PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking and/or mood.  The examiner further opined that his PTSD symptoms rendered him unable to secure and maintain substantially gainful physical and/or sedentary employment.

After review of the evidence, the Board finds that the Veteran is entitled to a disability evaluation of 70 percent for his PTSD for the entire period of this appeal.  The findings of the private psychotherapist; January 2007, May 2008, and May 2014 VA examinations; and VA outpatient treatment records, clearly indicate occupational and social impairment in most areas, and as such a 70 percent rating is warranted.  Simply stated, the Board can determine no distinction in the Veteran's psychiatric symptoms prior to and after May 10, 2014.  The medical evidence of record only confirms the Veteran's contentions.  The Board finds that it is factually ascertainable that the symptoms demonstrated at the May 2014 VA examination have existed throughout the period on appeal. 

The Board finds that a higher evaluation of 100 percent is not warranted.  There is no indication that the Veteran has consistently had GAF scores of 40 or below.  There is also no indication from the record that the Veteran has any symptoms that would warrant an evaluation of 100 percent.  While the Veteran has had suicidal ideations and has been involved in altercations, the evidence, overall does not show that these symptoms were persistent.  The Board fully recognizes that the listed symptoms for a 100 percent schedular rating are not all encompassing and their presence is not necessarily determinative.  However, the Veteran's symptoms must cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  While total occupational impairment due to PTSD has been demonstrated, as will be discussed in further detail below, total social impairment, as contemplated by the rating criteria, is simply not shown or even approximated.  In this regard, while he has difficulty establishing new relationships and an estranged relationship with two of his children and his brother, he has maintained a marriage with his spouse for over 6 decades and a good relationship with his grandchildren.
 
It is important for the Veteran to understand that a disability evaluation of 70 percent will cause him many problems and that this fact is not in dispute.  If there were no problems associated with his disability during this period, there would be no basis for a compensable evaluation (zero), let alone a 70 percent evaluation.  The Veteran's statements made during the January 2007, May 2008, and May 2014 VA examinations in many respects support a 70% evaluation, not a 100% finding.  The critical question in this case, however, is whether the problems the Veteran has believably cited meet an even higher, 100 percent, level under the rating criteria.  For reasons cited above, they do not, for any part of the rating period on appeal.

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria contemplate all social and occupational impairment resulting from his PTSD.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically his occupational and social impairment due to PTSD symptoms.  The assigned schedular ratings are, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

II. TDIU

As indicated in the Introduction, the Board has taken jurisdiction over the issue of entitlement to TDIU prior May 10, 2014. 

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2014).  As the Board is granting an increased rating for the Veteran's PTSD in the decision above, the Veteran's rating for his service-connected disabilities met the threshold criteria for consideration of a TDIU, prior to May 10, 2014.  38 C.F.R. §§ 4.16(a).

Evidence of record reflects that the Veteran last engaged in substantially gainful employment in June 1981.  See, January 2008 VA Form 21-8940. A review of the Veteran's VA examinations and VA and private treatment records reflects that the Veteran had a severe occupational impairment or was totally disabled, prior to May 10, 2014, because of his service-connected PTSD.  Specifically, in a November 2004 report and subsequent reports the Veteran's treating psychotherapist opined that the Veteran was unable to work due to constant conflict with co-workers and the public in several different job settings.  The Veteran is service-connected for PTSD as of October 14, 2004, at a 70% disability rating.


In light of the Veteran's occupational background and functional limitations, and giving him the benefit of the doubt, the Board finds that the Veteran's service-connected PTSD was sufficient to render him unable to obtain and maintain any form of substantially gainful employment in accordance with his occupational background and education level, prior to May 10, 2014.

Accordingly, based on all of the foregoing, the Board finds that entitlement to a TDIU is warranted, prior to May 10, 2014, the date of claim for PTSD.  38 U.S.C.A. § 1507; 38 C.F.R. § 3.102.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

As the Veteran's claim for entitlement to TDIU prior to May 10, 2014 are being granted any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to these specific issues.

With respect to the Veteran's increased rating claim for PTSD, this appeal arises from disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's written assertions.

Next, the Veteran was afforded examinations for his PTSD in January 2007, May 2008, and pursuant to the Board's May 2012 remand, in May 2014.
The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  

Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD since the most recent VA examination.  

The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.

Under the circumstances, the Board finds that there has been substantial compliance with its remands.  See Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

Prior to May 10, 2014, a 70 percent rating, but no higher, for PTSD, is granted.

Since May 10, 2014, a rating in excess of 70 percent for PTSD, is denied.

TDIU is granted, beginning October 2004.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


